Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 05/17/2022
Claims 1-20 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephen Majko-Ruben (hereinafter Majko-Ruben) US Publication No 20210157954.

As per claim 1, Majko-Ruben teaches:
A document server node in a blockchain network, the document server node comprising: a processor that when executing one or more instructions stored in a memory is configured to: 
receive a document identifier (ID) identifying a version of a source document stored in a blockchain of the blockchain network; 
(Fig. 1 and Abstract and paragraphs [0018], [0026]-[0027], [0032]-[0035], [0043] and [0065])
retrieve a document from a storage that is different than the blockchain based on the ID; generate a hash of the document; 
(Fig, 1 and Abstract and paragraphs [0018], [0026]-[0027], [0032]-[0035], [0043], wherein storage system 130 is distinct from Distributed ledger (blockchain) system)
and identify whether the document retrieved from the storage is the same as the version of the source document based on a comparison of  the hash of the document with a hash of the version of the source document.
(Fig, 1 and Abstract and paragraphs [0018], [0023], [0026]-[0027], [0032]-[0035], [0043] and [0052] and [0065])

As per claim 2, Majko-Ruben teaches:
 	The document server node of claim 1, wherein the processor is further configured to:
 retrieve the  hash of the of the version of the source document from a blockchain based on the ID. 
 (Paragraphs [0023], [0043], [0065], [0087])


As per claim 3, Majko-Ruben teaches:
 	The document server node claim 1, wherein the processor is further configured to: Page 2 of 10Atty Dkt No. P201908463AUS01 Serial No. 16/775,278in response to an identification that the document retrieved from the storage is the same as the version of the source document, generate a receipt comprising a token.
(Paragraphs [0027], [0039], [0043] and [0071]-[0072], wherein the transaction/authentication information is token)
 

As per claim 4, Majko-Ruben teaches:
  	The document server node of claim 3, wherein the processor is further configured to: record the token in [[on]] the blockchain.  
(Paragraphs [0027], [0039], [0043] and [0071]-[0072], wherein the transaction/authentication information is stored in the ledger)

Claims 8-11 are method claims respectively corresponding to server node claims 1-4 and they are rejected under the same rational as claims 1-4.

Claims 15-18 are non-transitory claims respectively corresponding to server node claims 1-4 and they are rejected under the same rational as claims 1-4.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Majko-Ruben in view of Goodwin et al (hereinafter Goodwin) US Publication No 20210165915.


As per claim 5, Majko-Ruben does not explicitly teach hash of the document is a JavaScript Object Notation (JSON) hash, however in analogous art of content management, Goodwin teaches:
 	hash of the document is a JavaScript Object Notation (JSON) hash.  
(Paragraphs [0015], [0055] and [0059])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Majko-Ruben and Goodwin by incorporating the teaching of Goodwin into the method of Majko-Ruben. One having ordinary skill in the art would have found it motivated to use the content management of Goodwin into the system of Majko-Ruben for the purpose of managing content hashing structure.

Claim 12 is a method claim corresponding to server node claim 5 and it is rejected under the same rational as claim 5.

Claim 19 is a non-transitory claim corresponding to server node claim 5 and it is rejected under the same rational as claim 5.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Majko-Ruben in view of Coenders et al (hereinafter Coenders) US Publication No 20210150411.

As per claim 6, Majko-Ruben does not explicitly teach hash of the version of the source document is a JSON hash retrieved from the blockchain, however in analogous art of content management, Coenders teaches:
 	hash of the version of the source document is a JSON hash retrieved from the blockchain.
(Paragraphs [0099], [0111])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Majko-Ruben and Coenders by incorporating the teaching of Coenders into the method of Majko-Ruben. One having ordinary skill in the art would have found it motivated to use the content management of Coenders into the system of Majko-Ruben for the purpose of managing content hashing structure.

Claim 13 is a method claim corresponding to server node claim 6 and it is rejected under the same rational as claim 6.

Claim 20 is a non-transitory claim corresponding to server node claim 6 and it is rejected under the same rational as claim 6.

Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        
8/3/2022